Citation Nr: 1702320	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-08 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a joint and tendon disorder.  

3.  Entitlement to service connection for headaches, to include as secondary to a psychiatric disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Calvin Hastie, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1980 until December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

A claim for service connection for a disability encompasses all relevant symptoms, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his or her specific condition where such a diagnosis requires medical expertise; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5. Here, there are impressions of multiple psychiatric disorders of record and the Veteran has referenced various joint and tendon issues to be considered, including but not limited to diagnoses in his back, his knees, his legs, and his feet.  As such, the Board has recharacterized the issues of a psychiatric disorder and joint and tendon disorders to fully encompass his symptoms and diagnoses.

In August 2016, the Veteran testified at a travel board hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual Benefits Management System (VBMS) electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file, or not relevant to the issues on appeal, with the exception of additional VA treatment records from 2011 to 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is necessary to obtain outstanding and relevant VA treatment records.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the August 2016 hearing, the Veteran reported receiving continued treatment at a VA medical center (VAMC), specifically the Sumter Outpatient Clinic in Sumter, South Carolina.  The Veteran reported his most recent treatment was a month prior to the Board hearing and he also indicated receiving an estimated time frame of seven to nine years of treatment at the Sumter VAMC.  However, the claims file only includes treatment records from 2011 to 2013.  Therefore on remand all necessary development must be undertaken to obtain the identified VA treatment records.

Second, remand is required to secure VA examinations and opinions regarding the etiologies of the Veteran's psychiatric disorders, headaches, hypertension, and joint and tendon disorders.  VA has not met its duty to assist because it has not yet provided Veteran with an examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Regarding the psychiatric disorder, to include PTSD, depression, and anxiety, the Veteran claims it is caused by anger and frustration stemming from incidents that occurred during active service.  An October 2011 VA record indicates a positive PTSD screen and a primary care note that indicated the Veteran was positive for depression.  Regarding his in-service incidents, the Veteran reported in an August 2011 statement that when he was stationed in Okinawa at 29 Palms, he had a confrontation with other marines who claimed to be KKK and that he had also witnessed a blanket beating by the KKK.  Additionally, during the August 2016 Board hearing, the Veteran reported that he had lost a meritorious promotion due to a confrontation with another sergeant.  As a result of these incidents, the Veteran became tense and stressed and began experiencing sleepless nights and violent bad dreams that caused night sweats.  

Regarding the claim related to joint and tendon disorders, to include pains in his back, feet, knees and legs, the Veteran reported several incidents during service that may have caused his conditions.  The Veteran reported that during a physical fitness test (PFT) in boot camp, he had been feeling unwell due to an outbreak related to pinkeye.  During the push-up portion of the PFT he was not performing at his normal capacity and as a result, his drill sergeant pushed/shoved the Veteran on his back.  The Veteran stated he felt a resulting snap in his lower back.  During the PFT, the Veteran also reported experiencing leg pain from the three mile runs.  The Veteran then stated that he continued jogging following his boot camp despite the continued tightness around his shin bone area and tension in his legs until the early-2000s when he felt something snap from his hip to his foot.  The Veteran maintains that his symptoms began in boot camp and progressively worsened to the present diagnoses.  The Veteran also referenced receiving a shot in Okinawa, Japan during active service that caused his muscles to tighten up and become sore and painful, which may have caused his continued joint pains.  

A review of the Veteran's service treatment records (STRs) reveal that in March 1981, the Veteran had complained of experiencing five days of right heel pain.  The report noted the Veteran had slight pain on the lateral aspect of the right ankle.  No known trauma was noted.  The impression was rule out "mild sprain, etiology unknown, right ankle."  In August 1981, the Veteran complained of lower back pain, chills, and eye pain.  The Veteran's urine was noted as darker than normal and he was assessed with dehydration.  On September 8, 1981, the Veteran was noted to have lost six to ten pounds in the last two weeks secondary to not eating.  The Veteran had passed out in the office that morning and had no other symptoms apart from feeling "tingly all over prior to passing out."  The Veteran was assessed with hyperventilation and weight loss.  The following day on September 9, 1981, tests for sickle cell and G6PD were requested.  Tests returned on September 10, 1981 revealed negative results for sickle cell and normal results for G6PD.  In May 1983, the Veteran complained of weakness and on and off pain in his joints.  The Veteran reported experiencing a three to four week period of general malaise and the aforementioned pain in joints.  The record notes the Veteran had no history of general malaise and that the Veteran indicated he has been irritable lately.  The assessment was viral syndrome and the general malaise was assessed as due to physical exhaustion.  Additionally, during service, the Veteran's blood pressure readings appeared normal except in his undated separation examination that showed a dialostic pressure reading of 88, close to 90mm.  Thus, there is evidence of recurrent symptoms of disorders, evidence of in-service events, and evidence that indicates an associate between the two, here, continuous symptoms.  An exam is thus required for joint and tendon disorders.

Regarding headaches, VA treatment records note the Veteran complains of headaches.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, during the August 2016 Board hearing, the Veteran reported that he had lost a meritorious promotion due to a confrontation with another sergeant.  As a result of incidents during service, the Veteran became tense and stressed and began experiencing sleepless nights and violent "bad dreams" that caused tension headaches.  He has reported he has had headaches since that time.  Accordingly, there is competent evidence of a current diagnosis, evidence of in-service events, and evidence that indicates a relationship between the two, here, continuous symptoms.  A remand is thus required.

Regarding hypertension, the Veteran reported in an August 2011 statement that when he was stationed in Okinawa at 29 Palms, he had a confrontation with other marines who claimed to be KKK and that he had also witnessed a blanket beating by the KKK.  Additionally, during the August 2016 Board hearing, the Veteran reported that he had lost a meritorious promotion due to a confrontation with another sergeant.  As a result of these incidents, the Veteran states that the stress and resulting dreams likely raised his blood pressure and caused his hypertension.  The Veteran also reported that he was denied employment after service discharge due to his high blood pressure.  VA treatment records provide diagnoses of hypertension.  A remand is thus required for an examination as there is a current disability, evidence of in-service events, and evidence indicating a relationship between the two.  

Third, remand is required to provide the Veteran appropriate notice.  As noted above, the Veteran indicates that he was the victim of personal assault during service.  It does not appear that the Veteran has been provided adequate notice for his claim for service connection for a psychiatric disorder based on personal assault. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be offered the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 281-82 (1999).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue encompassed in the broader claim for service connection for a psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter in connection with his claim for service connection for a psychiatric disorder, based, in part, on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated prior to 2011 and from 2013 to current.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed psychiatric disorder, to include PTSD, depression, and anxiety.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events.

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


The examiner is requested to provide the following information and opinions:

a) Identify all psychiatric disorders previously diagnosed and currently diagnosed.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence, to include the October 2011 VA record.

b) Is it at least as likely as not (a 50 percent or greater probability) that each currently diagnosed psychiatric disorder had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the Veteran's lay statements and testimony regarding onset and continuity of symptoms and in-service events.

c) With respect to PTSD, the examiner should first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the October 2011 VA record. 

d) If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptoms and any verified in-service stressor and/or personal assault.  Based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and as provided at the Board hearing, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses, are related to the alleged incident(s).  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of any joint and tendon disorders present during the pendency of this appeal.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  With regard to the Veteran's reported in-service injuries, the examiner must elicit a full history from the Veteran regarding the in-service incident(s), the related symptoms at that time, and the symptoms thereafter.  An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

a) Identify all joint and tendon disorders previously diagnosed and currently diagnosed, to include but not limited to:  left knee osteoarthritis, degenerative changes in the right and left foot, mild valgus deformities of the great toes with small calcaneal spurs, peripheral sensory neuropathy of the left lower extremity, and degenerative stenosis involving multiple levels of the lumbar spine.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b) Is it at least as likely as not (a 50 percent or greater probability) that each currently diagnosed joint or tendon disorder had its onset in, or is otherwise related to, the Veteran's period of active service?

The examiner must address the following: 1) the Veteran's complaints in the STRs of low back pain, joint pain, right heel pain, and right ankle pain; and 2) the Veteran's lay statements and testimony regarding onset and continuity of joint-related symptoms.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his headaches, to include as secondary to any diagnosed psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is requested to provide the following information and opinions:

a) Identify all headache disorders present.  If a previously diagnosed disorder is no longer present, the examiner must explain why and reconcile any conflicting medical evidence.

b) Is it at least as likely as not (a 50 percent or greater probability) that headaches had its onset or, or are otherwise related to, the Veteran's period of active service?

c) Is it at least as likely as not (a 50 percent or greater probability) that headaches are caused or aggravated by Veteran's claimed psychiatric disorder(s)?

The examiner must address the Veteran's lay statements and testimony regarding onset and continuity of headache-related symptoms.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his hypertension, to include as secondary to any diagnosed psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset or, or is otherwise related to, the Veteran's period of active service?

b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by Veteran's claimed psychiatric disorder(s)?

The examiner must address the following:  1) the Veteran's undated STRs separation examination noting a blood pressure reading of 114/88; and 2) the Veteran's lay statements and testimony regarding onset and continuity of his high blood pressure and subsequent hypertension diagnosis.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



